
	

115 HR 3637 IH: Homegrown Organic Act of 2017
U.S. House of Representatives
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3637
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2017
			Ms. Kuster of New Hampshire introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 to better assist producers who are voluntarily making the
			 transition to organic production systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homegrown Organic Act of 2017. 2.Programs for producers transitioning to organic production systems (a)Conservation reserve programSection 1235(f) of the Food Security Act of 1985 (16 U.S.C. 3835(f)) is amended—
 (1)in paragraph (1), by striking or a socially and inserting a farmer or rancher transitioning to organic farming or ranching, or a socially; and (2)by adding at the end the following:
					
 (3)Cap on enrollmentThe Secretary may establish a cap on the number of acres subject to contract modifications described in paragraph (1) with regard to farmers or ranchers transitioning to organic farming or ranching if the Secretary determines that such a cap would be necessary to mitigate any significant erosion of organic commodity premiums.
 (4)DefinitionIn this section, a farmer or rancher transitioning to organic farming or ranching means a farmer or rancher who agrees to gain organic certification under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while the land to be transferred pursuant to a contract modification described in paragraph (1) is subject to a contract under the conservation reserve program..
 (b)Conservation stewardship programSection 1238G of the Food Security Act of 1985 (16 U.S.C. 3838g) is amended by adding at the end the following:
				
					(j)Establishment of organic transition bundles
 (1)Availability of organic transition bundlesIn entering into conservation stewardship contracts under section 1238F, the Secretary shall make organic transition bundles available to producers transitioning to organic production.
 (2)EligibilityTo be eligible for a contract that includes an organic transition bundle, a producer shall agree to gain organic certification under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while participating in a contract under the conservation stewardship program.
 (3)Organic transition bundleIn this subsection, the term organic transition bundle means a grouping of conservation activities that the Secretary determines are— (A)appropriate for producers tran­si­tion­ing into organic production, including organic cropping, livestock, and grazing systems; and
 (B)based on existing groupings or bundles of conservation activities designed for organic producers. (4)EnrollmentThe Secretary may cap enrollment of land to be covered by conservation stewardship contracts that include organic transition bundles per year, on a commodity basis, if the Secretary determines that such a cap would be necessary to mitigate any significant erosion of organic commodity premiums.
 (5)Termination of contractsThe Secretary may terminate a conservation stewardship contract that includes payments for organic transition bundles, or modify such a contract to terminate such payments, if the Secretary determines that the producer—
 (A)is not pursuing organic certification; or (B)is not in compliance with the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq)..
 (c)Removal of payment cap for certain payments within the environmental quality incentives programSection 1240B(i) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(i)) is amended— (1)by striking paragraph (3); and
 (2)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.  